

115 HR 6981 IH: School Security and Facilities Enhancement to Yield Results Act of 2018
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6981IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income of certain amounts received
			 as pensions by retired law enforcement officers who volunteer as school
			 resource officers.
	
 1.Short titleThis Act may be cited as the School Security and Facilities Enhancement to Yield Results Act of 2018 or the School SAFETY Results Act of 2018. 2.Exclusions from income of certain amounts received as law enforcement pensions by volunteer school resource officers (a)In generalThe Internal Revenue Code of 1986 is amended by inserting after section 139G the following new section:
				
					139H.Certain amounts received as law enforcement pensions by volunteer school resource officers
 (a)In generalIn the case of a retired law enforcement officer, gross income shall not include amounts received as a law enforcement pension.
 (b)LimitationsThe amount excluded from gross income under subsection (a) with respect to an individual for a taxable year shall not exceed the lesser of—
 (1)the product of $10, multiplied by the number of hours such individual spends performing qualified school resource service for such individual during such year, and
 (2)$2,000. (c)DefinitionsFor purposes of this section—
 (1)Law enforcement pensionThe term law enforcement pension means a pension received by an individual by reason of service with a State or local agency as a law enforcement officer.
 (2)Retired law enforcement officerThe term retired law enforcement officer means an individual who is separated from service in good standing from service with a State or local agency as a law enforcement officer.
 (3)Qualified school resource serviceThe term qualified school resource service means volunteer service as a school resource officer at an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965).
							.
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139G the following new item:
				
					
						Sec. 139H. Certain amounts received as law enforcement pensions by volunteer school resource
			 officers..
 (c)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.
			